Citation Nr: 1628451	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2014, the Veteran and his wife testified at a hearing before the Board.  A transcript of that hearing is of record.  

The claim was previously before the Board in February 2015, at which time it was remanded for further development, including specifically for the provision of a current VA audiological examination and to obtain outstanding VA and private treatment records.  Upon completion of that development, the case returned to the Board in October 2015, at which time the Board granted an increased rating of 70 percent for the service-connected bilateral hearing loss for the entire appellate period.  See October 2015 Board Decision; October 2015 Rating Decision (implementing the Board's grant and assigning an increased 70 percent rating effective April 8, 2010).  However, the Board denied a rating in excess of 70 percent, including on an extraschedular basis.  See October 2015 Board Decision.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the October 2015 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR later that month, and the claim has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claim of entitlement to a higher rating for his service-connected bilateral hearing loss must be remanded for further development in accordance with the terms of the joint motion for remand.

In this regard, the JMR determined that the Board's October 2015 decision "provided inadequate reasons or bases for its decision to not refer Appellant's claim for extraschedular consideration."  Specifically, the JMR found that the Board failed to adequately address how the Veteran's reported functional limitations, including difficulty learning and understanding due to his hearing loss and difficulty discerning language in the presence of ambient noise, "were contemplated within 38 C.F.R. § 4.85, DC 6100, which evaluates hearing loss based on purely objective criteria."  See April 2016 JMR.  See also March 2015 VA Neuropsychology Addendum Examination Report (noting a "circumscribed difficulty in learning of unstructured material . . . attributed to hearing loss rather than any cognitive problems" and further finding "completely intact cognitive functioning in all domains evaluated," including in the areas of attention, memory, executive functioning, psychomotor functioning, language functioning, visuospatial ability, and processing speed); March 2014 VA Neuropsychology Addendum to February 2014 VA Neuropsychology Evaluation (noting that the Veteran "had great difficulty hearing the examiner throughout the examination[,] . . . would often ask for things to be repeated, and would sometimes need verbal commands to be written down before he could understand what was being said"; finding that he has "difficulty following instructions, which may have been a result of his poor hearing" and noting an assessment of a "circumscribed problem in new learning of unstructured material"; noting that "all other cognitive domains were within normal limits"; opining that there was "no evidence from the current assessment that he has any neurodegenerative disorder in general, or any neurodegeneration related to a history of TBI"; noting that "his level of reported functional impairment is inconsistent with his performance"; and finding that "[s]ome of this functional impairment may be due to significant hearing problems"); November 2010 Consultation Report from Dr. D.M.B., North Suburban Center for Otolaryngology - Head and Neck Surgery, Massachusetts Eye and Ear Associates (finding that the Veteran is "profoundly disabled because of his poor hearing ability); May 2010 Statement from the Veteran's Wife (reporting the Veteran's difficulty discerning speech, especially in public and/or in the presence of background noise).  But see October 2015 Board Decision (explaining that "[a]lthough the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment"; noting that "the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity"; and finding that "the Veteran's difficulty hearing, and the consequences that may flow from it," including the Veteran's "severe difficulty in discerning language and conversation, particularly in the presence of ambient noise," is precisely "the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss").  The JMR further instructed that "[i]f the Board determines that further clarification of the functional effects of [the Veteran's] hearing loss is needed, the Board should order a clarifying opinion."  See April 2016 JMR.

In addition, the JMR determined that the Board erred in failing to consider the combined effects of the Veteran's service-connected disabilities in determining that referral for extraschedular consideration was not warranted.  See id.  See also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (holding that the Board is only required to consider whether referral for such a rating is required when there is an explicit request from a claimant and/or when such a request is reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  Specifically, the JMR determined that "the evidence reflects that [the Veteran's service-connected residuals of head trauma (traumatic brain injury (TBI)), tinnitus, and memory [sic], cumulatively affect his functional abilities, specifically his hearing loss disability."  See April 2016 JMR.  See also May 2015 VA Review Evaluation of Residuals of Traumatic Brain Injury (R-TBI) Disability Benefits Questionnaire (DBQ) (reflecting the Veteran's reports that his TBI results in "memory loss, auditory processing difficulty, sleep disturbance, gait imbalance and silent migraines" but finding that the Veteran does not suffer from a TBI or any TBI-related residuals); March 2015 VA Neuropsychology Addendum Examination Report (noting that the Veteran "achieves 8 hours of sleep with 3 awakenings he attributes to tinnitus"); May 2014 Board Hearing Transcript (testifying that his hearing loss and TBI affect his ability to discern speech); November 2010 Consultation Report from Dr. D.M.B., North Suburban Center for Otolaryngology - Head and Neck Surgery, Massachusetts Eye and Ear Associates (noting the effect of the Veteran's TBI on his auditory processing).  

Given the foregoing, in light of the above-cited evidence reflecting that the Veteran's bilateral hearing loss "may be" productive of functional impairment including a "circumscribed problem in new learning of unstructured material," and considering the records indicating that the Veteran's service-connected residuals of head trauma, tinnitus, and bilateral hearing loss cumulatively affect his functional abilities, Board finds that reexamination is warranted for an additional opinion concerning the functional effects of his service-connected disabilities, both individually and on a cumulative basis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  But see Yancy, 27 Vet.App. at 496 (holding that, "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether [extraschedular] referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal").

Additionally, although the Board may not assign a evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires assignment of an extraschedular rating under 38 C.F.R. § 3.321.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, given the foregoing, the Board finds that, following the completion of the development deemed necessary herein, the RO should refer the claim to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating for his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding records of VA treatment and associate them with the claims file.

3.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination(s) to evaluate the nature, severity, and functional impact of his service-connected disabilities, including his residuals of head trauma, tinnitus, and bilateral hearing loss.  

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner(s). The examination(s) should include any diagnostic testing or evaluation deemed necessary.

The examiner(s) should elicit from the Veteran his complete medical history and should note his complaints regarding the impact of his service-connected disabilities on his functioning.

After a full examination and review of the claims file, the examiner(s) must identify all symptoms and functional impairment associated with the Veteran's bilateral hearing loss.  In this regard, the examiner is asked to consider and address the following:

*  The March 2015 VA Neuropsychology Addendum Examination Report noting a "circumscribed difficulty in learning of unstructured material . . . attributed to hearing loss"; 

*  the March 2014 VA Neuropsychology Addendum to February 2014 VA Neuropsychology Evaluation reporting that the Veteran diagnosing a "circumscribed problem in new learning of unstructured material" that "may be due to significant hearing problems"; 

* the November 2010 Consultation Report from Dr. D.M.B., North Suburban Center for Otolaryngology - Head and Neck Surgery, Massachusetts Eye and Ear Associates finding that the Veteran is "profoundly disabled because of his poor hearing ability; and 

*  the May 2010 Statement from the Veteran's Wife reporting the Veteran's difficulty discerning speech, especially in public and/or in the presence of background noise.  

Additionally, the examiner(s) should provide an opinion as to the cumulative functional effects resulting from all of the Veteran's service-connected disabilities (residuals of head trauma, tinnitus, and bilateral hearing loss) in combination.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) ("Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether [extraschedular] referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.").  In this regard, the examiner is asked to consider and address the following:

*  The May 2015 VA Review Evaluation of Residuals of Traumatic Brain Injury (R-TBI) Disability Benefits Questionnaire (DBQ) reflecting the Veteran's reports that his TBI results in "memory loss, auditory processing difficulty, sleep disturbance, gait imbalance and silent migraines"; 

*  the March 2015 VA Neuropsychology Addendum Examination Report noting the Veteran's report that his tinnitus caused sleep disturbances; 

*  the May 2014 Board hearing testimony asserting that that his hearing loss and TBI affect his ability to discern speech; and 

*  the November 2010 Consultation Report from Dr. D.M.B., North Suburban Center for Otolaryngology - Head and Neck Surgery, Massachusetts Eye and Ear Associates, noting the effect of the Veteran's TBI on his auditory processing.  

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Then, refer the issue of whether the Veteran is entitled to a rating in excess of 70 percent for his service-connected bilateral hearing loss on an extraschedular basis to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the issue of entitlement to a rating in excess of 70 percent for bilateral hearing loss, to include on an extraschedular basis.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


